 PROB 12C                                                                            Report Date: December 6, 2019
(6/16)

                                        United States District Court                                    FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Dec 06, 2019
                                        Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Shellbie Mae Klins                        Case Number: 0980 2:17CR00118-WFN-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: September 11, 2017
 Original Offense:        Escape from Federal Custody, 18 U.S.C. § 751(a)
 Original Sentence:       Prison - 10 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: December 1, 2018
 Defense Attorney:        Roger Peven                        Date Supervision Expires: November 30, 2021


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Shellbie Klins submitted a positive urinalysis at the Spokane
                        Residential Reentry Center (RRC) on November 27, 2019, which is a direct violation of
                        special condition number 6.

                        On November 27, 2019, Ms. Klins submitted a urinalysis at the RRC which was then sent
                        to the Redwood Toxicology Laboratory (Redwood) for an interpretation. On December 5,
                        2019, Redwood confirmed a positive result for buprenorphine (Suboxene). It should be
                        noted, due to the results of this positive urinalysis, Ms. Klins’ placement at the RRC has
                        been terminated.

                        On December 4, 2018, Ms. Klins was provided the judgment and sentence for case number
                        2:17CR00118-WFN-1. Additionally, she signed said judgment indicating she fully
                        understood the conditions of her term of supervision.
Prob12C
Re: Klins, Shellbie Mae
December 6, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     12/06/2019
                                                                           s/Jonathan Bot
                                                                           Jonathan Bot
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                              12/6/2019
                                                                           Date
